Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amended application filed on 03/21/2022.
Claims 1-4 and 8-26 are pending.
Claims 1, 8, 18 and 25 are amended. 
Claims 5-7 are canceled. 
Remarks
	Applicant’s arguments (“Remarks”) filed on 03/21/2022 have been considered, however, they are unpersuasive. 
Applicant argues that Qi fails to teach communicating preferred modes of communication. Applicant then cites ¶ [0053] of their spec which lists protocols which are preferred modes of communication. Similarly, Qi ¶ ¶ [0067] teaches “device 500… may transmit NAN service discovery frame in the discovery windows by advertising the routing protocol types it supports.” These advertised routing protocol types are the preferred modes of communication because they are the supported [preferred] protocols that are used for routing (communication) of data. Examiner does not need to find the exact protocols mentioned in Applicant’s Specification ¶ [0053] because although claims are read in light of the specification, “positive limitation from the specification cannot be read into a claim that does not itself impose that limitation.” MPEP 2103(I)(C). See also MPEP § 2111.01(II), “IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION”.
Examiner furthermore notes that the primary art of record Brown teaches wherein the data indicative of the value or signal is converted into a data form in accordance with one or more preferred modes of communication of the measurement control and data acquisition system (Brown Figs. 1-4; ¶ [0017], wireless power and communication unit (Fig. 4, 100 & ¶ [0023]) is used to wirelessly communicate with the control room/system 12; see also Abstract, “The unit communicates wirelessly with an external device, such as a control room, based upon the interaction with the field device”; see also ¶ [0038], “wireless communication module 366 may be adapted to communicate in accordance with any suitable wireless communication protocol including, but not limited to: wireless networking technologies (such as IEEE 802.11b wireless access points and wireless networking devices built by Linksys of Irvine, Calif.), cellular or digital networking technologies (such as Microburst.RTM. by Aeris Communications Inc. of San Jose, Calif.), ultra wide band, free space optics, Global System for Mobile Communications (GSM)”). The protocols/modes of communication listed in Brown are the claimed preferred modes of communication, and data that will be communicated in Brown must be converted into a form suitable for communication via those protocols.  
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4 and 8-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Brown (Pub. No. US 2005/0245291 A1) in view of Qi (Pub. No. US 2018/0183701 A1).

Regarding claim 1, Brown teaches a method of establishing communication between a Pneumatic or Analog measurement device and a measurement control and data acquisition system in an industrial system, the method comprising: providing a Pneumatic or Analog measurement device, the Pneumatic or Analog measurement device configured to measure one or more parameters in the industrial system and provide a value or signal indicative of the measured parameters at an output of the Pneumatic or Analog measurement device (Brown Fig. 4, field device 14 & ¶ [0021]; see also ¶ [0005], regarding analog field devices; see also ¶ [0002]); and providing a Smart Wireless Adapter capable of electrically and mechanically coupling to the Pneumatic or Analog measurement device (Brown Fig. 4 and ¶ [0021], wireless power and communication unit 100 attaches to field device 14 via a field device conduit 102; see also ¶ [0022], housing 114 contains circuitry that powers and communicates with device 14), the Smart Wireless Adapter coupled to receive the value or signal from the Pneumatic or Analog measurement device and configured to wirelessly transmit data indicative of the value or signal to the measurement control and data acquisition system (Brown Figs. 1-4; ¶ [0017], wireless power and communication unit (Fig. 4, 100 & ¶ [0023]) is used to wirelessly communicate with the control room/system 12; see also Abstract, “The unit communicates wirelessly with an external device, such as a control room, based upon the interaction with the field device”) wherein the data indicative of the value or signal is converted into a data form in accordance with one or more preferred modes of communication of the measurement control and data acquisition system (Brown Figs. 1-4; ¶ [0017], wireless power and communication unit (Fig. 4, 100 & ¶ [0023]) is used to wirelessly communicate with the control room/system 12; see also Abstract, “The unit communicates wirelessly with an external device, such as a control room, based upon the interaction with the field device”; see also ¶ [0038], “wireless communication module 366 may be adapted to communicate in accordance with any suitable wireless communication protocol including, but not limited to: wireless networking technologies (such as IEEE 802.11b wireless access points and wireless networking devices built by Linksys of Irvine, Calif.), cellular or digital networking technologies (such as Microburst.RTM. by Aeris Communications Inc. of San Jose, Calif.), ultra wide band, free space optics, Global System for Mobile Communications (GSM)”).
Brown does not explicitly teach communicating preferred modes of communication.
However, Qi teaches communicating preferred modes of communication (Qi ¶ [0067]-[0068], supported routing protocol types are advertised/communicated to other devices).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown and Qi to teach communicating preferred modes of communication for a first device to another device because it allows the other device to know if it can communicate/join a group with the first device (e.g. if they support the same protocols). Qi ¶¶ [0067]-[0068]. Furthermore, it would have been obvious to teach wherein a plurality of preferred modes are communicated because it enhances flexibility of the system (if a node doesn’t support one mode, it can support another mode).

Regarding claim 2, Brown and Qi teach the method of claim 1. Brown furthermore teaches wherein the Smart Wireless Adapter is capable of being removably coupled to and from the Pneumatic or Analog measurement device (Brown Fig. 4 & ¶ [0021], “Unit 100 preferably attaches to device 14 via a standard field device conduit 102. Examples of suitable conduit connections include 1/2-14 NPT, M20x1.5, G1/2, and 3/8-18 NPT” – the NPT (National Pipe Thread Tapered) is a threaded fitting which allows the unit 100 to be coupled to and from the analog measurement device).

Regarding claim 3, Brown and Qi teach the method of claim 1. Brown furthermore teaches wherein the Smart Wireless Adapter is capable of being removably coupled to and from the Pneumatic or Analog measurement device using a threading means (Brown Fig. 4 & ¶ [0021], “Unit 100 preferably attaches to device 14 via a standard field device conduit 102. Examples of suitable conduit connections include 1/2-14 NPT, M20x1.5, G1/2, and 3/8-18 NPT” – the NPT (National Pipe Thread Tapered) is a threaded fitting which allows the unit 100 to be coupled to and from the analog measurement device).

Regarding claim 4, Brown and Qi teach the method of claim 1. Brown furthermore teaches wherein the Smart Wireless Adapter is received in a socket or opening formed in the Pneumatic or Analog measurement device (Brown Fig. 4 & ¶ [0021], “Unit 100 preferably attaches to device 14 via a standard field device conduit 102. Examples of suitable conduit connections include 1/2-14 NPT, M20x1.5, G1/2, and 3/8-18 NPT” – the NPT (National Pipe Thread Tapered) is a threaded fitting which allows the unit 100 to be coupled to and from the analog measurement device; see also Fig. 6).
Regarding claim 8, Brown and Qi teach the method of claim 1. Brown furthermore teaches wherein the Smart Wireless Adapter selects one or more of the plurality of preferred modes of communication, and the data indicative of the value or signal is converted into the data form based on the selected modes of communication (Brown ¶ [0038], “wireless communication module 366 may be adapted to communicate in accordance with any suitable wireless communication protocol including, but not limited to: wireless networking technologies (such as IEEE 802.11b wireless access points and wireless networking devices built by Linksys of Irvine, Calif.), cellular or digital networking technologies (such as Microburst.RTM. by Aeris Communications Inc. of San Jose, Calif.), ultra wide band, free space optics, Global System for Mobile Communications (GSM)”).

Regarding claim 9, Brown and Qi teach the method of claim 1. 
Brown does not explicitly teach wherein the preferred modes of communication are learned by the Smart Wireless Adapter.
However, Qi teaches wherein the preferred modes of communication are learned by the Smart Wireless Adapter (Qi ¶ [0067], first device transmits advertisement messages which allow another device to learn the protocol type supported by the first device).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown and Qi to teach learning a preferred mode of communication because it allows devices to communicate with one another and join a group. Qi ¶¶ [0067-[0068].
Regarding claim 10, Brown and Qi teach the method of claim 9. 
Brown does not explicitly teach wherein the preferred modes of communication are learned based on a series of test communications occurring between two devices. 
However, Qi teaches wherein the preferred modes of communication are learned based on a series of test communications occurring between two devices (Qi ¶ [0067], first device transmits advertisement messages which allow another device to learn the protocol type, capabilities supported by the first device, etc., and join a group; see also ¶ [0073], “advertise a Routing Protocol Service (RPS) through one or more NAN Service Discovery frames”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown and Qi to teach learning a preferred mode of communication because it allows devices to communicate with one another and join a group. Qi ¶¶ [0067-[0068].

Regarding claim 11, Brown and Qi teach the method of claim 10. 
Brown does not explicitly teach identifying the preferred modes of communication based on an evaluation of data collected during the series of test communications with respect to information relating to possible modes of communication from a library of possible modes of communication
 However, Qi teaches identifying the preferred modes of communication based on an evaluation of data collected during the series of test communications with respect to information relating to possible modes of communication from a library of possible modes of communication (Qi ¶ [0067], first device transmits advertisement messages which allow another device to learn the protocol type, capabilities supported by the first device, etc., and join a group).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown and Qi to teach learning a preferred mode of communication because it allows devices to communicate with one another and join a group. Qi ¶¶ [0067-[0068].

Regarding claim 12, Brown and Qi teach the method of claim 1. Brown furthermore teaches wherein the data form is further selected from a variety of data forms that the Smart Wireless Adapter is capable of generating and transmitting (Brown ¶ [0038], “wireless communication module 366 may be adapted to communicate in accordance with any suitable wireless communication protocol including, but not limited to: wireless networking technologies (such as IEEE 802.11b wireless access points and wireless networking devices built by Linksys of Irvine, Calif.), cellular or digital networking technologies (such as Microburst.RTM. by Aeris Communications Inc. of San Jose, Calif.), ultra wide band, free space optics, Global System for Mobile Communications (GSM)”).

Regarding claim 13, Brown and Qi teach the method of claim 12. Brown furthermore teaches wherein the variety of data forms include data forms suitable for transmission using one or more of Bluetooth, Zigbee, LoRaWAN, WiFi, WirelessHART, RFID and Cellular wireless communication protocols (Brown ¶ [0039], cellular, WifFi and Bluetooth is taught here).
Regarding claim 14, Brown and Qi teach the method of claim 1. Brown furthermore teaches receiving signals/data from the measurement control and data acquisition system on the Smart Wireless Adapter in a first data form (Brown ¶ [0038], wireless communications occur according wireless protocols; see also ¶ [0005], “Field devices that communicate digitally can respond to and communicate selectively with the control room”), and providing data indicative of the received signals/data to the Pneumatic or Analog measurement device in a second data form (Brown ¶ [0022], unit 100 communicates the field device 14 “with a standard industry protocol such as 4-20 mA, HART.RTM., FOUNDATION.TM. Fieldbus, Profibus-PA, Modbus, or CAN”).
Regarding claim 15, Brown and Qi teach the method of claim 14. Brown furthermore teaches wherein the first data form is a form suitable for interpretation by the Smart Wireless Adapter, and the second data form is a form suitable for interpretation by the Pneumatic or Analog measurement device (Brown ¶ [0038], wireless communications occur according wireless protocols; see also ¶ [0022], unit 100 communicates the field device 14 “with a standard industry protocol such as 4-20 mA, HART.RTM., FOUNDATION.TM. Fieldbus, Profibus-PA, Modbus, or CAN”).

Regarding claim 16, Brown and Qi teach the method of claim 15. Brown furthermore teaches wherein the first data form and the second data form are different data forms (Brown ¶ [0038], wireless communications occur according wireless protocols; see also ¶ [0022], unit 100 communicates the field device 14 “with a standard industry protocol such as 4-20 mA, HART.RTM., FOUNDATION.TM. Fieldbus, Profibus-PA, Modbus, or CAN”).

Regarding claim 17, Brown and Qi teach the method of claim 14. Brown furthermore teaches wherein the signal/data received from the measurement control and data acquisition system are used to control one or more aspects of the Pneumatic or Analog measurement device and/or to control one or more aspects of systems or devices associated with the Pneumatic or Analog measurement device (Brown ¶ [0038], wireless communications occur according wireless protocols; see also ¶ [0005], “Field devices that communicate digitally can respond to and communicate selectively with the control room”).

Regarding claim 18, Brown teaches a Smart Wireless Adapter for establishing communication between a Pneumatic or Analog measurement device and a measurement control and data acquisition system in an industrial system, the Smart Wireless Adapter comprising: at least one processor (Brown Fig. 8, 362 & ¶¶ [0029]-[0030], controller 362 includes a processor ); at least one memory device coupled to the at least one processor (Brown Fig. 8, 370 & ¶ [0041]), the at least one processor and the at least one memory device configured to: receive a value or signal indicative of one or more parameters measured by the Pneumatic or Analog measurement device (Brown Fig. 4 & ¶ [0022], unit 100 communicates with field device; see also ¶ [0005], regarding analog field devices; see also ¶ [0002]); and wirelessly transmit data indicative of the value or signal to the measurement control and data acquisition system (Brown Figs. 1-4; ¶ [0017], wireless power and communication unit (Fig. 4, 100 & ¶ [0023]) is used to wirelessly communicate with the control room/system 12; see also Abstract, “The unit communicates wirelessly with an external device, such as a control room, based upon the interaction with the field device”; see also ¶ [0016]); wherein the data indicative of the value or signal is converted into a data form in accordance with one or more preferred modes of communication of the measurement control and data acquisition system (Brown Figs. 1-4; ¶ [0017], wireless power and communication unit (Fig. 4, 100 & ¶ [0023]) is used to wirelessly communicate with the control room/system 12; see also Abstract, “The unit communicates wirelessly with an external device, such as a control room, based upon the interaction with the field device”; see also ¶ [0016]; see also ¶ [0038], “wireless communication module 366 may be adapted to communicate in accordance with any suitable wireless communication protocol including, but not limited to: wireless networking technologies (such as IEEE 802.11b wireless access points and wireless networking devices built by Linksys of Irvine, Calif.), cellular or digital networking technologies (such as Microburst.RTM. by Aeris Communications Inc. of San Jose, Calif.), ultra wide band, free space optics, Global System for Mobile Communications (GSM)”).
Brown does not explicitly teach communicating a plurality of preferred modes of communication
However, Qi teaches communicating a plurality of preferred modes of communication (Qi ¶ [0067]-[0068], a protocol type is advertised/communicated to other devices).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown and Qi to teach communicating a preferred mode of communication for a first device to another device because it allows the other device to know if it can communicate/join a group with the first device (e.g. if they support the same protocol). Qi ¶¶ [0067-[0068]. Furthermore, it would have been obvious to teach wherein a plurality of preferred modes are communicated because it enhances flexibility of the system (if a node doesn’t support one mode, it can support another mode).

Brown and Qi teach all the limitations of claims 19-23 as asserted above with regard to claims 3, 8-9, 7 and 13, respectively. 

Brown and Qi teach all the limitations of claim 24 as asserted above with regard to claims 1 AND 18.

Regarding claim 25, Brown teaches a Smart Wireless Adapter for establishing communication between a digital Smart measurement device and a measurement control and data acquisition system in an industrial system, the Smart Wireless Adapter comprising: at least one processor; at least one memory device coupled to the at least one processor, the at least one processor and the at least one memory device configured to: receive at least one analog signal indicative of a value or values associated with one or more parameters measured by the digital Smart measurement device (Brown Fig. 4, field device 14 & ¶ [0021]; see also ¶ [0005], regarding analog field devices; see also ¶ [0002]); receive at least one digital signal indicative of diagnostic information captured by the digital Smart measurement device (Brown ¶ [0046], “While the wireless output of the wireless power and communication units may be simply indications of process variable, they may also contain much more information. For example, the wireless output could also include diagnostic and/or maintenance information.”; see also ¶ [0005], digital signals (such as diagnostics and alarms) and analog signals can be carried together); process the at least one analog signal and the at least one digital signal to generate one or more signals indicative of the at least one analog signal and the at least one digital signal, the one or more signals indicative of the at least one analog signal and the at least one digital signal provided in a form suitable for transmission to the measurement control and data acquisition system (Brown Figs. 1-4; ¶ [0017], wireless power and communication unit (Fig. 4, 100 & ¶ [0023]) is used to wirelessly communicate with the control room/system 12; see also Abstract, “The unit communicates wirelessly with an external device, such as a control room, based upon the interaction with the field device”); and wirelessly transmit the one or more signals indicative of the at least one analog signal and the at least one digital signal (Brown Figs. 1-4; ¶ [0017], wireless power and communication unit (Fig. 4, 100 & ¶ [0023]) is used to wirelessly communicate with the control room/system 12; see also Abstract, “The unit communicates wirelessly with an external device, such as a control room, based upon the interaction with the field device”).
Brown does not explicitly teach communicating preferred modes of communication.
However, Qi teaches communicating preferred modes of communication (Qi ¶ [0067]-[0068], a protocol type is advertised/communicated to other devices).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown and Qi to teach communicating a preferred mode of communication for a first device to another device because it allows the other device to know if it can communicate with the first device (e.g. if they support the same protocol). Qi ¶¶ [0067-[0068]. Furthermore, it would have been obvious to teach wherein a plurality of preferred modes are communicated because it enhances flexibility of the system (if a node doesn’t support one mode, it can support another mode).

Regarding claim 26, Brown and Qi teach the Smart Wireless Adapter of claim 25. Brown furthermore teaches wherein the at least one analog signal and the at least one digital signal are superimposed on same loop wires, the loop wires coupled to at least one input of the Smart Wireless Adapter (Brown ¶ [0046], “While the wireless output of the wireless power and communication units may be simply indications of process variable, they may also contain much more information. For example, the wireless output could also include diagnostic and/or maintenance information.”; see also ¶ [0005], digital signals (such as diagnostics and alarms) and analog signals can be carried together; see also ¶ [0043] regarding loop wires).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.P.T./Examiner, Art Unit 2456           
04/14/2022                                                                                                                                                                                             
/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        4/15/2022